                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

 UNITED STATES OF AMERICA,

                               Plaintiff,

        v.                                         No. 19-04031-01-CR-C-BCW

 WESLEY BRIAN KASTER,

                               Defendant.

                                     PLEA AGREEMENT

       Pursuant to Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure, the parties

described below have entered into the following plea agreement:

       1.      The Parties. The parties to this agreement are the United States Attorney’s Office

for the Western District of Missouri (otherwise referred to as “the Government” or “the United

States”), represented by Timothy A. Garrison, United States Attorney, and Michael S. Oliver,

Assistant United States Attorney, and the defendant, Wesley Brian Kaster (“the defendant”),

represented by Troy Stabenow.

       The defendant understands and agrees that this plea agreement is only between him and

the United States Attorney for the Western District of Missouri, and that it does not bind any other

federal, state or local prosecution authority or any other government agency, unless otherwise

specified in this agreement.

       2.      Defendant’s Guilty Plea. The defendant agrees to and hereby does plead guilty to

Counts 1 and 2 of the Superseding Information, charging him with a violation of 18 U.S.C. §

844(f)(1), that is, explosive materials – malicious damage to federal property, in Count 1 and with

a violation of 18 U.S.C. § 248(a)(3), that is, freedom of access to clinic entrances. By entering




         Case 2:19-cr-04031-BCW Document 28 Filed 11/21/19 Page 1 of 15
into this plea agreement, the defendant admits that he knowingly committed these offenses, and is,

in fact, guilty of these offenses.

        3.      Factual Basis for Guilty Plea. The parties agree that the facts constituting the

offenses to which the defendant is pleading guilty are as follows:

        Count 1

        On or about February 10, 2019, within Boone County, in the Western District of
        Missouri, and elsewhere, the defendant maliciously damaged and destroyed and
        attempted to damage and attempted to destroy a building, 711 North Providence
        Road, Columbia, Missouri, in whole and in part owned, possessed by, or leased to
        Planned Parenthood Great Plains, the Columbia Health Center, an organization
        receiving Federal financial assistance by means of fire and explosive materials.

        Count 2

        On or about February 10, 2019, within Boone County, in the Western District of
        Missouri, and elsewhere, the defendant intentionally attempted to damage the
        property of a facility, that is, 711 North Providence Road, Columbia, Missouri, in
        whole and in part owned, possessed by, or leased to Planned Parenthood Great
        Plains, the Columbia Health Center, because such facility provided reproductive
        health services.

        Facts

        Planned Parenthood Great Plains operates the Columbia Health Center of
        Columbia, MO, located at 711 N. Providence Road, Columbia, Missouri (referred
        to as “Planned Parenthood”). Planned Parenthood provides reproductive health
        services, including birth control, HIV testing, LGBQT services, men’s health care,
        morning-after pill (emergency contraception), pregnancy testing and services, STD
        testing, treatment, and vaccines, and women’s health care.

        Planned Parenthood receives federal funding related to the provision of these
        services. During calendar year 2018, Planned Parenthood received federal funding
        through Title X and Medicaid in an amount in excess of $200,000 at the Columbia,
        Missouri, location.

         Planned Parenthood sells and provides birth control devices that were
        manufactured outside of the State of Missouri. The Columbia location is part of a
        network of Planned Parenthood Great Plains centers. While the Columbia location
        generally does not produce any goods that end up in other states, it does serve as
        Planned Parenthood’s central supply center. Thus, Planned Parenthood makes

                                                2



         Case 2:19-cr-04031-BCW Document 28 Filed 11/21/19 Page 2 of 15
       shipments of literature and health care products from Columbia to health centers in
       Arkansas, Kansas, and Oklahoma. The senior lead clinician for Planned
       Parenthood’s four-state region has her office at the Columbia location, so that her
       work impacts employees and patients throughout Missouri, Arkansas, Kansas, and
       Oklahoma. Planned Parenthood also serves patients who travel between Planned
       Parenthood locations across the four-state area served by Planned Parenthood.

       Prior to February 10, 2019, the defendant manufactured explosive materials in the
       form of a Molotov cocktail. On February 10, 2019, the defendant broke the glass
       in the north entry door of 711 N. Providence Road, Columbia, Missouri, and threw
       the explosive device into the facility. At approximately 4:10 a.m., the Columbia
       Fire Department arrived on scene, investigated the damage caused by the explosive
       device the defendant threw, and collected evidence. The defendant took these
       actions because Planned Parenthood provided reproductive health services at 711
       N. Providence Road, Columbia, Missouri.

       4.      Use of Factual Admissions and Relevant Conduct.                    The defendant

acknowledges, understands and agrees that the admissions contained in paragraph 3 and other

portions of this plea agreement will be used for the purpose of determining his guilt and advisory

sentencing range under the United States Sentencing Guidelines (“U.S.S.G.”), including the

calculation of the defendant’s offense level in accordance with U.S.S.G. § 1B1.3(a)(2). The

defendant acknowledges, understands and agrees that the conduct charged in any dismissed counts

of the indictment, as well as all other uncharged, related criminal activity, may be considered as

“relevant conduct” pursuant to U.S.S.G. § 1B1.3(a)(2) in calculating the offense level for the

charges to which he is pleading guilty.

       5.      Statutory Penalties. The defendant understands that, upon his plea of guilty to

Count 1 of the Superseding Information, charging him with explosive materials – malicious

damage to federal property, the minimum penalty the Court may impose is not less than five years’

imprisonment, while the maximum penalty the Court may impose is not more than twenty years’

imprisonment, a $250,000 fine, not more than three years’ supervised release, a mandatory order



                                                3



        Case 2:19-cr-04031-BCW Document 28 Filed 11/21/19 Page 3 of 15
of restitution and a $100 mandatory special assessment, which must be paid in full at the time of

sentencing. The defendant further understands that this offense is a Class C felony.

       The defendant further understands that, upon his plea of guilty to Count 2 of the

Superseding Information, charging him with attempting to damage property the maximum penalty

the Court may impose is not more than one year imprisonment, a $100,000 fine, not more than one

year supervised release, a mandatory order of restitution and a $25 mandatory special assessment,

which must be paid in full at the time of sentencing. The defendant further understands that this

offense is a Class A misdemeanor.

       6.        Sentencing Procedures. The defendant acknowledges, understands and agrees to

the following:

              a.     in determining the appropriate sentence, the Court will consult and
       consider the United States Sentencing Guidelines promulgated by the United States
       Sentencing Commission; these Guidelines, however, are advisory in nature, and the
       Court may impose a sentence either less than or greater than the defendant’s
       applicable Guidelines range, unless the sentence imposed is “unreasonable”;

              b.     the Court will determine the defendant’s applicable Sentencing
       Guidelines range at the time of sentencing;

              c.     as to Count 1, in addition to a sentence of imprisonment, the Court
       may impose a term of supervised release of not more than three years; that the Court
       must impose a period of supervised release if a sentence of imprisonment of more
       than one (1) year is imposed, and as to Count 2, in addition to a sentence of
       imprisonment, the Court may impose a term of supervised release of not more than
       one year;

               d.     as to Count 1, if the defendant violates a condition of his supervised
       release, the Court may revoke his supervised release and impose an additional
       period of imprisonment of up to two years without credit for time previously spent
       on supervised release. In addition to a new term of imprisonment, the Court also
       may impose a new period of supervised release, the length of which cannot exceed
       three years, less the term of imprisonment imposed upon revocation of the
       defendant’s first supervised release, and as to Count 2, if the defendant violates a
       condition of his supervised release, the Court may revoke his supervised release
       and impose an additional period of imprisonment of up to one year without credit

                                                4



        Case 2:19-cr-04031-BCW Document 28 Filed 11/21/19 Page 4 of 15
       for time previously spent on supervised release. In addition to a new term of
       imprisonment, the Court also may impose a new period of supervised release, the
       length of which cannot exceed one year, less the term of imprisonment imposed
       upon revocation of the defendant’s first supervised release;

              e.      the Court may impose any sentence authorized by law, including a
       sentence that is outside of, or departs from, the applicable Sentencing Guidelines
       range;

               f.     any sentence of imprisonment imposed by the Court will not allow
       for parole;

              g.     the Court is not bound by any recommendation regarding the
       sentence to be imposed or by any calculation or estimation of the Sentencing
       Guidelines range offered by the parties or the United States Probation Office; and

               h.     the defendant may not withdraw his guilty plea solely because of the
       nature or length of the sentence imposed by the Court.

       7.      Government’s Agreements. Based upon evidence in its possession at this time,

the United States Attorney’s Office for the Western District of Missouri, as part of this plea

agreement, agrees not to bring any additional charges against defendant for any federal criminal

offenses related to the attempt to damage the property known as 711 North Providence Road,

Columbia, Missouri, in whole and in part owned, possessed by, or leased to Planned Parenthood

Great Plains, the Columbia Health Center, and the items seized from 3807 Oakland Gravel Road,

Columbia, Missouri, in the course of the investigation, for which it has venue and which arose out

of the defendant’s conduct described above. Additionally, the United States Attorney for the

Western District of Missouri agrees to dismiss the original Indictment at sentencing. Finally, the

parties jointly recommend a total sentence of sixty (60) months imprisonment, that is, sixty (60)

months imprisonment on Count 1 and twelve (12) months imprisonment on Count 2, those

sentences to run concurrently.




                                                5



        Case 2:19-cr-04031-BCW Document 28 Filed 11/21/19 Page 5 of 15
       The defendant understands that this plea agreement does not foreclose any prosecution for

an act of murder or attempted murder, an act or attempted act of physical or sexual violence against

the person of another, or a conspiracy to commit any such acts of violence or any criminal activity

of which the United States Attorney for the Western District of Missouri has no knowledge.

       The defendant recognizes that the United States’ agreement to forego prosecution of all of

the criminal offenses with which the defendant might be charged is based solely on the promises

made by the defendant in this agreement. If the defendant breaches this plea agreement, the United

States retains the right to proceed with the original charges and any other criminal violations

established by the evidence. The defendant expressly waives his right to challenge the initiation

of the dismissed or additional charges against him if he breaches this agreement. The defendant

expressly waives his right to assert a statute of limitations defense if the dismissed or additional

charges are initiated against him following a breach of this agreement. The defendant further

understands and agrees that, if the Government elects to file additional charges against him

following his breach of this plea agreement, he will not be allowed to withdraw his guilty plea.

       8.      Preparation of Presentence Report. The defendant understands that the United

States will provide to the Court and the United States Probation Office a government version of

the offense conduct. This may include information concerning the background, character and

conduct of the defendant, including the entirety of his criminal activities.        The defendant

understands these disclosures are not limited to the counts to which he has pleaded guilty. The

United States may respond to comments made or positions taken by the defendant or the

defendant’s counsel, and to correct any misstatements or inaccuracies. The United States further

reserves its right to make any recommendations it deems appropriate regarding the disposition of

this case, subject only to any limitations set forth in this plea agreement. The United States and

                                                 6



         Case 2:19-cr-04031-BCW Document 28 Filed 11/21/19 Page 6 of 15
the defendant expressly reserve the right to speak to the Court at the time of sentencing pursuant

to Rule 32(i)(4) of the Federal Rules of Criminal Procedure.

       9.      Withdrawal of Plea. Either party reserves the right to withdraw from this plea

agreement for any or no reason at any time prior to the entry of the defendant’s plea of guilty and

its formal acceptance by the Court. In the event of such withdrawal, the parties will be restored to

their pre-plea agreement positions to the fullest extent possible. However, after the plea has been

formally accepted by the Court, the defendant may withdraw his pleas of guilty only if the Court

rejects the plea agreement, or if the defendant can show a fair and just reason for requesting the

withdrawal. The defendant understands that, if the Court accepts his plea of guilty and this plea

agreement but subsequently imposes a sentence that is outside the defendant’s applicable

Sentencing Guidelines range, or imposes a sentence that the defendant does not expect, like or

agree with, he will not be permitted to withdraw his plea of guilty.

       10.     Agreed Guidelines Applications.           With respect to the application of the

Sentencing Guidelines to this case, the parties stipulate and agree as follows:

              a.     The Sentencing Guidelines do not bind the Court and are advisory
       in nature. The Court may impose a sentence that is either above or below the
       defendant’s applicable Guidelines range, provided the sentence imposed is not
       “unreasonable”;

              b.     The applicable Guidelines section for Counts 1 and 2 is U.S.S.G. §
       2K1.4, which provides for a base offense level of 24;

               c.       The defendant has admitted his guilt and clearly accepted
       responsibility for his actions, and has assisted authorities in the investigation or
       prosecution of his own misconduct by timely notifying authorities of his intention
       to enter a plea of guilty, thereby permitting the Government to avoid preparing for
       trial and permitting the Government and the Court to allocate their resources
       efficiently. Therefore, he is entitled to a 3-level reduction pursuant to § 3E1.1(b)
       of the Sentencing Guidelines. The Government, at the time of sentencing, will file
       a written motion with the Court to that effect, unless the defendant: (1) fails to abide
       by all of the terms and conditions of this plea agreement and his pretrial release; or

                                                  7



         Case 2:19-cr-04031-BCW Document 28 Filed 11/21/19 Page 7 of 15
      (2) attempts to withdraw his guilty pleas, violates the law, or otherwise engages in
      conduct inconsistent with his acceptance of responsibility;

              d.     There is no agreement between the parties regarding the defendant’s
      criminal history category. The parties agree that the Court will determine his
      applicable criminal history category after receipt of the presentence investigation
      report prepared by the United States Probation Office;

              e.      The defendant understands that the estimate of the parties with
      respect to the Guidelines computation set forth in the subsections of this paragraph
      does not bind the Court or the United States Probation Office with respect to the
      appropriate Guidelines levels. Additionally, the failure of the Court to accept these
      stipulations will not, as outlined in paragraph 9 of this plea agreement, provide the
      defendant with a basis to withdraw his plea of guilty;

             f.      The United States agrees not to seek an upward departure from the
      Guidelines or a sentence outside the Guidelines range, and the defendant agrees to
      not seek a downward departure from the Guidelines or a sentence outside the
      Guidelines range. The agreement by the parties to not seek a departure from the
      Guidelines is not binding upon the Court or the United States Probation Office, and
      the Court may impose any sentence authorized by law, including any sentence
      outside the applicable Guidelines range that is not “unreasonable”;

              g.      The defendant consents to judicial fact-finding by a preponderance
      of the evidence for all issues pertaining to the determination of the defendant’s
      sentence, including the determination of any mandatory minimum sentence
      (including the facts that support any specific offense characteristic or other
      enhancement or adjustment) and any legally authorized increase above the normal
      statutory maximum. The defendant waives any right to a jury determination beyond
      a reasonable doubt of all facts used to determine and enhance the sentence imposed,
      and waives any right to have those facts alleged in the indictment. The defendant
      also agrees that the Court, in finding the facts relevant to the imposition of sentence,
      may consider any reliable information, including hearsay; and

             h.      The defendant understands and agrees that the factual admissions
      contained in paragraph 3 of this plea agreement, and any admissions that he will
      make during his plea colloquy, support the imposition of the agreed upon
      Guidelines calculations contained in this agreement.

      11.    Effect of Non-Agreement on Guidelines Applications. The parties understand,

acknowledge and agree that there are no agreements between the parties with respect to any

Sentencing Guidelines issues other than those specifically listed in paragraph 10 and its


                                                 8



        Case 2:19-cr-04031-BCW Document 28 Filed 11/21/19 Page 8 of 15
subsections. As to any other Guidelines issues, the parties are free to advocate their respective

positions at the sentencing hearing.

       12.     Change in Guidelines Prior to Sentencing. The defendant agrees that, if any

applicable provision of the Guidelines changes after the execution of this plea agreement, then any

request by the defendant to be sentenced pursuant to the new Guidelines will make this plea

agreement voidable by the United States at its option. If the Government exercises its option to

void the plea agreement, the United States may charge, reinstate, or otherwise pursue any and all

criminal charges that could have been brought but for this plea agreement.

       13.     Government’s Reservation of Rights. The defendant understands that the United

States expressly reserves the right in this case to:

              a.     oppose or take issue with any position advanced by defendant at the
       sentencing hearing which might be inconsistent with the provisions of this plea
       agreement;

              b.    comment on the evidence supporting the charges in the Superseding
       Information;

              c.      oppose any arguments and requests for relief the defendant might
       advance on an appeal from the sentences imposed, and that the United States
       remains free on appeal or collateral proceedings to defend the legality and propriety
       of the sentence actually imposed, even if the Court chooses not to follow any
       recommendation made by the United States; and

               d.      oppose any post-conviction motions for reduction of sentence, or
       other relief.

       14.     Waiver of Constitutional Rights.             The defendant, by pleading guilty,

acknowledges that he has been advised of, understands, and knowingly and voluntarily waives the

following rights:

               a.      the right to plead not guilty and to persist in a plea of not guilty;



                                                   9



         Case 2:19-cr-04031-BCW Document 28 Filed 11/21/19 Page 9 of 15
             b.      the right to be presumed innocent until his guilt has been established
       beyond a reasonable doubt at trial;

               c.     the right to a jury trial, and at that trial, the right to the effective
       assistance of counsel;

               d.      the right to confront and cross-examine the witnesses who testify
       against him;

               e.      the right to compel or subpoena witnesses to appear on his behalf;
       and

              f.      the right to remain silent at trial, in which case his silence may not
       be used against him.

       The defendant understands that, by pleading guilty, he waives or gives up those rights and

that there will be no trial. The defendant further understands that, if he pleads guilty, the Court

may ask him questions about the offenses to which he pleaded guilty, and if the defendant answers

those questions under oath and in the presence of counsel, his answers may later be used against

him in a prosecution for perjury or making a false statement. The defendant also understands he

has pleaded guilty to a felony offense and, as a result, will lose his right to possess a firearm or

ammunition and might be deprived of other rights, such as the right to vote or register to vote, hold

public office, or serve on a jury.

       15.     Waiver of Appellate and Post-Conviction Rights.

               a.       The defendant acknowledges, understands and agrees that, by
       pleading guilty pursuant to this plea agreement, he waives his right to appeal or
       collaterally attack a finding of guilt following the acceptance of this plea agreement,
       except on grounds of: (1) ineffective assistance of counsel; or (2) prosecutorial
       misconduct; and

               b.      The defendant expressly waives his right to appeal his sentence,
       directly or collaterally, on any ground except claims of: (1) ineffective assistance
       of counsel; (2) prosecutorial misconduct; or (3) an illegal sentence. An “illegal
       sentence” includes a sentence imposed in excess of the statutory maximum, but
       does not include less serious sentencing errors, such as a misapplication of the
       Sentencing Guidelines or an abuse of discretion. However, if the United States

                                                 10



        Case 2:19-cr-04031-BCW Document 28 Filed 11/21/19 Page 10 of 15
       exercises its right to appeal the sentence imposed as authorized by 18 U.S.C. §
       3742(b), the defendant is released from this waiver and may, as part of the
       Government’s appeal, cross-appeal his sentence as authorized by 18 U.S.C. §
       3742(a) with respect to any issues that have not been stipulated to or agreed upon
       in this agreement.

       16.     Financial Obligations.     By entering into this plea agreement, the defendant

represents that he understands and agrees to the following financial obligations:

               a.      The Court must order restitution to the victims of the offense to
       which the defendant is pleading guilty. The defendant agrees that the Court may
       order restitution in connection with the conduct charged in any counts of the
       indictment which are to be dismissed and all other uncharged, related criminal
       activity;

              b.     The United States may use the Federal Debt Collection Procedures
       Act and any other remedies provided by law to enforce any restitution order that
       may be entered as part of the sentence in this case and to collect any fine;

                c.     The defendant will fully and truthfully disclose all assets and
       property in which he has any interest, or over which the defendant exercises control
       directly or indirectly, including assets and property held by a spouse, nominee or
       other third party. The defendant’s disclosure obligations are ongoing, and are in
       force from the execution of this agreement until the defendant has satisfied the
       restitution order in full;

               d.      Within 10 days of the execution of this plea agreement, at the request
       of the USAO, the defendant agrees to execute and submit: (1) a Tax Information
       Authorization form; (2) an Authorization to Release Information; (3) a completed
       financial disclosure statement; and (4) copies of financial information that the
       defendant submits to the U.S. Probation Office. The defendant understands that
       compliance with these requests will be taken into account when the United States
       makes a recommendation to the Court regarding the defendant’s acceptance of
       responsibility;

               e.      At the request of the USAO, the defendant agrees to undergo any
       polygraph examination the United States might choose to administer concerning
       the identification and recovery of substitute assets and restitution;

               f.      The defendant hereby authorizes the USAO to obtain a credit report
       pertaining to him to assist the USAO in evaluating the defendant’s ability to satisfy
       any financial obligations imposed as part of the sentence;



                                                11



        Case 2:19-cr-04031-BCW Document 28 Filed 11/21/19 Page 11 of 15
               g.      The defendant understands that a Special Assessment will be
       imposed as part of the sentence in this case. The defendant promises to pay the
       Special Assessment of $125 by submitting a satisfactory form of payment to the
       Clerk of the Court prior to appearing for the sentencing proceeding in this case.
       The defendant agrees to provide the Clerk’s receipt as evidence of his fulfillment
       of this obligation at the time of sentencing;

              h.      The defendant certifies that he has made no transfer of assets or
       property for the purpose of: (1) evading financial obligations created by this
       Agreement; (2) evading obligations that may be imposed by the Court; nor (3)
       hindering efforts of the USAO to enforce such financial obligations. Moreover, the
       defendant promises that he will make no such transfers in the future; and

                i.     In the event the United States learns of any misrepresentation in the
       financial disclosure statement, or of any asset in which the defendant had an interest
       at the time of this plea agreement that is not disclosed in the financial disclosure
       statement, and in the event such misrepresentation or nondisclosure changes the
       estimated net worth of the defendant by ten thousand dollars ($10,000.00) or more,
       the United States may at its option: (1) choose to be relieved of its obligations under
       this plea agreement; or (2) let the plea agreement stand, collect the full forfeiture,
       restitution, and fines imposed by any criminal or civil judgment, and also collect
       100% (one hundred percent) of the value of any previously undisclosed assets. The
       defendant agrees not to contest any collection of such assets. In the event the United
       States opts to be relieved of its obligations under this plea agreement, the
       defendant’s previously entered pleas of guilty shall remain in effect and cannot be
       withdrawn.

       17.     Waiver of FOIA Request. The defendant waives all of his rights, whether asserted

directly or by a representative, to request or receive from any department or agency of the United

States any records pertaining to the investigation or prosecution of this case including, without

limitation, any records that may be sought under the Freedom of Information Act, 5 U.S.C. § 552,

or the Privacy Act of 1974, 5 U.S.C. § 552a.

       18.     Waiver of Claim for Attorney’s Fees. The defendant waives all of his claims

under the Hyde Amendment, 18 U.S.C. § 3006A, for attorney’s fees and other litigation expenses

arising out of the investigation or prosecution of this matter.




                                                 12



        Case 2:19-cr-04031-BCW Document 28 Filed 11/21/19 Page 12 of 15
       19.     Defendant’s Breach of Plea Agreement. If the defendant commits any crimes,

violates any conditions of release, or violates any term of this plea agreement between the signing

of this plea agreement and the date of sentencing, or fails to appear for sentencing, or if the

defendant provides information to the Probation Office or the Court that is intentionally

misleading, incomplete or untruthful, or otherwise breaches this plea agreement, the United States

will be released from its obligations under this agreement. The defendant, however, will remain

bound by the terms of the agreement, and will not be allowed to withdraw his plea of guilty.

       The defendant also understands and agrees that, in the event he violates this plea

agreement, all statements made by him to law enforcement agents subsequent to the execution of

this plea agreement, any testimony given by him before a grand jury or any tribunal, or any leads

from such statements or testimony, shall be admissible against him in any and all criminal

proceedings. The defendant waives any rights that he might assert under the United States

Constitution, any statute, Rule 11(f) of the Federal Rules of Criminal Procedure, Rule 410 of the

Federal Rules of Evidence, or any other federal rule that pertains to the admissibility of any

statements made by him subsequent to this plea agreement.

       20.     Defendant’s Representations. The defendant acknowledges that he has entered

into this plea agreement freely and voluntarily after receiving the effective assistance, advice and

approval of counsel. The defendant acknowledges that he is satisfied with the assistance of

counsel, and that counsel has fully advised him of his rights and obligations in connection with

this plea agreement. The defendant further acknowledges that no threats or promises, other than

the promises contained in this plea agreement, have been made by the United States, the Court, his

attorneys or any other party to induce him to enter his plea of guilty.



                                                 13



        Case 2:19-cr-04031-BCW Document 28 Filed 11/21/19 Page 13 of 15
       21.     No Undisclosed Terms. The United States and the defendant acknowledge and

agree that the above stated terms and conditions, together with any written supplemental agreement

that might be presented to the Court in camera, constitute the entire plea agreement between the

parties, and that any other terms and conditions not expressly set forth in this agreement or any

written supplemental agreement do not constitute any part of the parties' agreement and will not

be enforceable against either party.

       22.     Standard of Interpretation. The parties agree that, unless the constitutional

implications inherent   in plea agreements require otherwise, this plea agreement should        be

interpreted according to general contract principles and the words employed are to be given their

normal and ordinary meanings. The parties further agree that, in interpreting this agreement, any

drafting errors or ambiguities are not to be automatically construed against either party, whether

or not that party was involved in drafting or modifying this agreement.

                                             Timothy A. Garrison


                                       By

                                             Michael S. Oliver
                                             Assistant United States Attomey
                                             Missouri Bar No. 41832




                                                14




       Case 2:19-cr-04031-BCW Document 28 Filed 11/21/19 Page 14 of 15
       I have consulted with my attomey and fully understand all of my rights with respect to the
offenses charged in the Indictment and Superseding Information. Fufiher, I have consulted with
my attorney and fully understand my rights with respect to the provisions of the Sentencing
Guidelines. I have read this plea agreement and carefu[y reviewed every part of it with my
attomey. I understand this plea agreement and I voluntarily agree to it.



Dat己    ″
        ″″
                                            Wesley Brian Kaster
                                            Defendant




        I am defendant Kaster's attomey. I have fully explained to him his rights with respect to
the offenses charged in the Indictment and Superseding Information. Further, I have reviewed
with him the provisions of the Sentencing Guidelines, which might apply in this case. I have
carefully reviewed every part of this plea agreement with him. To my knowledge, defendant
Kaster's decision to enter into this plea agreement is an informed and voluntary one.




Datcd:〃 イ
                ´
                ノタ




                                               15




       Case 2:19-cr-04031-BCW Document 28 Filed 11/21/19 Page 15 of 15
